Title: John Adams to John Quincy Adams, 7 August 1796
From: Adams, John
To: Adams, John Quincy


          
            My Dear Son
            Quincy August 7. 1796
          
          I have many favours in Letters, Newspapers, Pamphlets and Books to thank you for, the latest of which were dated about 20th of May— And I have many prosperous Events to congratulate you upon—your Promotion to Portugal and for what I know your Marriage by this time. I rejoice in every Thing that promotes your Honour and felicity— But whether you will relish Portugal, I know not. However bitter or Sweet you must drink the Cup. As to your Connections of a more tender kind, I wish you all the Happiness you can expect or desire. A Fathers Anxiety however, never fails upon these Occasions to suggest Apprehensions.
          A Political Career in the Service of the United States is Subject to so many Uncertainties that it is a precarious Revennue for the support of a Family, and lays the Strongest Obligation on you to the Strictest and Severest Œconomy, that you may be able to maintain

your Independence and provide for Accidnets and Vicissitudes. A young Lady of fine Parts and Accomplishments, educated to drawing dancing and Music, however domestic and retired from the World she may have been in her Fathers House, when she comes to shine in a Court among the Families of Ambassadors and Ministers of state, if she has not more Discretion, Prudence and Philosophy than commonly belong to her sex, will be in danger of involving you in Expences far beyond your Appointments. I give you a hint and you must take it.— If your Accounts are not kept with the Utmost Correctness and your Resolution is not decisive you will be undone— You must live in a Style more retired & reserved than any Minister of your Rank or you will soon be exhausted.
          I long to hear from your Brother— We have but a few Lines from him Since last fall and We are anxious on Account of his Health— We know not what is to be his Destiny nor whether he is to stay at the Hague, go with you to Lisbon or return to America.
          I have recd Mr Teglaar’s Papers of Amsterdam and got them funded: but in this time of War, I have been afraid hitherto to ship them, waiting for some confidential hand to which I might entrust them. My Regards to him. The Papers are with me, subject to his orders, or I will send them by the first Person of Character that I shall know going to Holland.
          I can Say nothing of myself nor future Prospects but that I am and ever shall be your affectionate Father
          
            John Adams
          
        